Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/24/22 has been entered and made of record. Claims 1, 11 and 16 are amended. Claims 2-4 and 12-14 are cancelled. Claims 1-2, 5-11 and 15-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 16 have been considered but they are not persuasive.
Applicant asserts that Gu does not teach or disclose identifying a center peak for each of the one or more lines. Instead, the "central position of the upper and lower boundary" discussed in Gu is the center axis of a drawing, not the center peak of each line (p. 9 of Remarks).
Examiner notices that Gu discloses “engineering drawing vectorization recognition device” in Abstract; “method based on contour line of discrete pixel tracing method based on figure structure” at p. 1; “determining central axial spot of a certain line segment” at p. 2; “calculating the true width of one line segment as an output” at p. 5. Here, the engineering drawing is not limited on a mechanic parts as shown in Fig 4-7. The engineering drawing can also be line with various width values in building blueprint application. Thus, Gu teaches identifying a center axis of the line when the mechanic parts in Fig 4-7 is replaced with a line.
Applicant also asserts that Noguchi and Gu doesn’t teach applying a decay algorithm to each of the one or more lines, wherein the decay algorithm begins at the peak of each of the one or more lines; identifying a peak starting point for the line; following the peak of the line in a first direction beginning at the peak starting point and terminating at a first ending point of the line; and following the peak of the line in a second direction beginning at the peak starting point and terminating at a second ending point of the line (p. 8-11 of Remarks).
Examiner notices that the argued limitations are directed to the description of edge erosion (or corrosion) and edge dilation (or expansion or growth) process.
Noguchi teaches edge extraction by filtering function, edge erosion and edge dilation process in [0042-0044]. Gu also discloses “the engineering drawing vectorization recognition device of pre-processing method, wherein the morphological filter in the step B adopts the open operation to the binary image to be processed; it further comprises a) firstly performing corrosion operation of morphological, B2 expansion operation so as to form an open operation of morphological filtering…. an initial tracking point determination to obtain the tracking starting point and direction information, C2 the tracking process, the tracking process is shaped similar to method of determining central axial spot of a certain line segment” at p. 2. Here, both Noguchi and Gu teach a well-known technology: erosion process to remove the edge noise based on intensity gradient from the center of the object, a dilation process to expand the width of the object after noise removal in the erosion process. VO et al (US 2020/0034629) can be used to explain this well-known technology. Vo discloses “A morphological transformation of erosion comprises a sharpening of foreground objects in an image by using a kernel that as it traverses through an image, the value of a pixel is left to a value of 1 or a value corresponding to the white colour only if all the values in corresponding to the kernel are 1 or a value corresponding to the white colour… Erosion operation, erodes away the boundary of foreground objects.” in [0122]; “Dilation is just the opposite of erosion. Here, a pixel element is 1 if at least one pixel under the kernel is 1… Normally, in cases like noise removal, erosion is followed by dilation. Because, erosion removes white noises, but it also shrinks our object. So we dilate it. Since noise elements are removed by erosion they are not reintroduced by dilation, but the object area increases.” in [0126]; “This step may comprise application of an appropriate thresholding technique to the image, and application of erosion or dilation to improve the performance of rest of the edge detection process. The step 1920 comprises reduction of unwanted noise from the image. This may be achieved with the application of a 5x5 Gaussian filtering kernel, for example… An example of a Gaussian filtering kernel that may be employed is as follows: 
    PNG
    media_image1.png
    190
    205
    media_image1.png
    Greyscale
” In [0131]; see also Fig 17-18 below:

    PNG
    media_image2.png
    579
    683
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    337
    792
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 2008/0123141) in view of VO et al. (US 2020/0034629).
As to Claim 1, Noguchi teaches a method comprising: 
determining an input image comprising one or more lines (Noguchi discloses “The image data contained in the original draft data acquired by image forming apparatus 1” in [0034], see also Fig 14);
generating a bitmap based on the input image (Noguchi discloses the draft data is converted to line with black color and background with white color in [0047]. Here, binary image refers to a bitmap); 
(c) performing edge detection on the bitmap to identify the one or more lines in the input image by applying a growth algorithm to pixels of the bitmap (Noguchi discloses an edge extraction unit 205 and an edge dilation unit 207 in [0042]); 
(d) calculating a pixel width of each of the one or more lines in the input image (Noguchi discloses “there is detected a width LA of the black line containing the edge pixels at the both ends thereof each having a width DA corresponding to a width of one pixel” in [0060]; calculating an outer line width in [0073]; see also Fig 12-13.), comprising:
  (i) identifying a peak for each of the one or more lines, wherein the peak of the line represents one or two center-most pixels of the line (Noguchi discloses inner line width LA in Fig 12 and outer line width LB in Fig 13. It is obvious that the center pixels of the line is also determined due to a symmetrical shape of the line object.); and
  (ii) identifying the peak of each of the one or more lines and applying a decay algorithm to each of the one or more lines, wherein the decay algorithm begins at the peak of each of the one or more lines (VO discloses “A morphological transformation of erosion comprises a sharpening of foreground objects in an image by using a kernel that as it traverses through an image, the value of a pixel is left to a value of 1 or a value corresponding to the white colour only if all the values in corresponding to the kernel are 1 or a value corresponding to the white colour. Kernels of size 3x3 or 5x5 or other sizes may be employed for the operation of erosion.” in [0122]; “To achieve Erosion the kernel slides through the image (as in 2D convolution). A pixel in the original image (either 1 or 0) will be considered 1 only if all the pixels under the kernel is 1, otherwise it is eroded (made to zero).” in [0123]; “The step 1920 comprises reduction of unwanted noise from the image. This may be achieved with the application of a 5x5 Gaussian filtering kernel… An example of a Gaussian filtering kernel that may be employed is as follows:

    PNG
    media_image1.png
    190
    205
    media_image1.png
    Greyscale
” in [0131]. Here, because the center pixel of the line object has the max intensity, the intensity gradient is generated from the center pixel to left or right edge of the line object; see also Fig 17-18.);
(e) identifying the peak for each of the one or more lines, wherein the peak of the line represents one or two center-most pixels of the line (see above (d) (i).);
(f) identifying a peak starting point for the line (see above (d) (i).);
(g) following the peak of the line in a first direction beginning at the peak starting point and terminating at a first ending point of the line; and (h) following the peak of the line in a second direction beginning at the peak starting point and terminating at a second ending point of the line (VO discloses “Dilation is just the opposite of erosion. Here, a pixel element is 1 if at least one pixel under the kernel is 1… Normally, in cases like noise removal, erosion is followed by dilation. Because, erosion removes white noises, but it also shrinks our object. So we dilate it. Since noise elements are removed by erosion they are not reintroduced by dilation, but the object area increases.” in [0126]; see also Fig 18. Dilation is the expansion step to extend the pixels from the center pixel of the line object to the left or right edge of the line object.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Noguchi with the teaching of VO so as to explain morphological operation (erosion and dilation) to enhance the features to be detected in the images and improve the performance and accuracy of contour detection processes (VO, [0120]).

Claim 11 recites similar limitations as claim 1 but in a system form. Therefore, the same rationale used for claim 1 is applied.

Claim 16 recites similar limitations as claim 1 but in a computer readable media form. Therefore, the same rationale used for claim 1 is applied.


Claims 1, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (CN 101114341) in view of VO et al. (US 2020/0034629).
As to Claim 1, Gu teaches a method comprising: 
(a) determining an input image comprising one or more lines (Gu discloses an engineering drawing as the collected image at p. 2, see also Fig 4-7);
(b) generating a bitmap based on the input image (Gu discloses “steps: A. at the client by performing binarization processing the collected image based on the method of adaptive threshold” at p. 2. Here, the binary image refers to the bitmap); 
(c) performing edge detection on the bitmap to identify the one or more lines in the input image by applying a growth algorithm to pixels of the bitmap; (d) calculating a pixel width of each of the one or more lines in the input image (Gu discloses “initializing the intermediate axial point is judged on the basis of the image scanning, when one scanning line ' ' positive jumps to the first pixel (0 to 1), pixel counter starts to account, when the touch pixel negative change again (from 1 to 0), stopping counting, calculating the intermediate pixel position as the first middle axis point a temporary central axial spot of initializing the discrimination, then using the same method up and down scanning counting from the pixel, the central position of the upper and lower boundary as the second initialization, then the left and right scan, by parity of reasoning, until two consecutive pixel positions differ by less than two pixels, the expanding of the initialization stabilization of the axial point, if temporary middle axis point lengthways, the tracking direction is transverse, lengthways and otherwise initializes the direction and shaft output of the point as middle axis point discrimination process. initializing the central axial spot discrimination is ended. performing tracking process: tracking process is to initialize the shaft point tracking, the process in axis with the initial point judging process are basically similar, but it is on track, the set direction orthogonal to the tracking direction of the bristle result as central axial spot width. performing the tracking process to track a preset step length, since the pixel width is small, the tracking step length is 4 pixel, the actual tracking step length is called the dynamic step length. performing tracking process needs to satisfy three conditions: (1) the direction consistency collected in stable axial point ratio in the width and dynamic tracking step length is more than 1 or less than 1. otherwise, executing recovery” at p. 4-5. Here, the pixel changes from 0 to 1 or vice versa, which refers to edge detection. Expanding operation refers to a growth algorithm, which is also well-known to the skill in the art.), comprising:
  (i) identifying a peak for each of the one or more lines, wherein the peak of the line represents one or two center-most pixels of the line (Gu discloses “initializing the intermediate axial point is judged on the basis of the image scanning, when one scanning line ' ' positive jumps to the first pixel (0 to 1), pixel counter starts to account, when the touch pixel negative change again (from 1 to 0), stopping counting, calculating the intermediate pixel position as the first middle axis point a temporary central axial spot of initializing the discrimination, then using the same method up and down scanning counting from the pixel, the central position of the upper and lower boundary as the second initialization, then the left and right scan, by parity of reasoning, until two consecutive pixel positions differ by less than two pixels.); and
  (ii) identifying the peak of each of the one or more lines and applying a decay algorithm to each of the one or more lines, wherein the decay algorithm begins at the peak of each of the one or more lines (VO discloses “A morphological transformation of erosion comprises a sharpening of foreground objects in an image by using a kernel that as it traverses through an image, the value of a pixel is left to a value of 1 or a value corresponding to the white colour only if all the values in corresponding to the kernel are 1 or a value corresponding to the white colour. Kernels of size 3x3 or 5x5 or other sizes may be employed for the operation of erosion.” in [0122]; “To achieve Erosion the kernel slides through the image (as in 2D convolution). A pixel in the original image (either 1 or 0) will be considered 1 only if all the pixels under the kernel is 1, otherwise it is eroded (made to zero).” in [0123]; “The step 1920 comprises reduction of unwanted noise from the image. This may be achieved with the application of a 5x5 Gaussian filtering kernel… An example of a Gaussian filtering kernel that may be employed is as follows:

    PNG
    media_image1.png
    190
    205
    media_image1.png
    Greyscale
” in [0131]. Here, because the center pixel of the line object has the max intensity, the intensity gradient is generated from the center pixel to left or right edge of the line object; see also Fig 17-18.);
(e) identifying the peak for each of the one or more lines, wherein the peak of the line represents one or two center-most pixels of the line (see above (d) (i).);
(f) identifying a peak starting point for the line (see above (d) (i).);
(g) following the peak of the line in a first direction beginning at the peak starting point and terminating at a first ending point of the line; and (h) following the peak of the line in a second direction beginning at the peak starting point and terminating at a second ending point of the line (VO discloses “Dilation is just the opposite of erosion. Here, a pixel element is 1 if at least one pixel under the kernel is 1… Normally, in cases like noise removal, erosion is followed by dilation. Because, erosion removes white noises, but it also shrinks our object. So we dilate it. Since noise elements are removed by erosion they are not reintroduced by dilation, but the object area increases.” in [0126]; see also Fig 18. Dilation is the expansion step to extend the pixels from the center pixel of the line object to the left or right edge of the line object.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Gu with the teaching of VO so as to explain morphological operation (erosion and dilation) to enhance the features to be detected in the images and improve the performance and accuracy of contour detection processes (VO, [0120]).

Claim 11 recites similar limitations as claim 1 but in a system form. Therefore, the same rationale used for claim 1 is applied.

Claim 16 recites similar limitations as claim 1 but in a computer readable media form. Therefore, the same rationale used for claim 1 is applied.

Claims 5-6, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of VO and REJEB SFAR et al. (US 2019/0243928).
As to Claim 5, Gu in view of VO teaches the method of claim 1. The combination of REJEB SFAR further teaches wherein the input image comprises a two-dimensional drawing of an architectural floorplan, and wherein the method further comprises identifying walls in the architectural floorplan based on one or more of the pixel width of each of the one or more lines, a color of pixels within the architectural floorplan, or regions defined within the architectural floorplan (Gu teaches determining the pixel width of a line at p. 4-5. REJEB SFAR further discloses “The process is based on an input 2D floor plan, the input 2D floor plan representing a layout of the building” in [0052]; “1. Semantically recognizing each structural element of the 2D floor plan. This may be done thanks to a semantic segmentation which consists in assigning semantic information to each pixel of the 2D floor plan in input ( examples of semantics including: wall, door, and/or windows” in [0092]; “At the end of this process, the aim is to select, among the remaining lines, those that represent walls. For this, a value approaching standard wall thickness has to be chosen” in [0007]; “which pixels can take several values (e.g. colors) corresponding to the predefined classes. In tested implementations, the following classes were chosen: "wall", "door", "window" and "background" ” in [0130]. See also Fig 10(b) below.

    PNG
    media_image4.png
    524
    744
    media_image4.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Gu and VO with the teaching of REJEB SFAR so as to analyze floor plan images using wall segmentation, object detection, and optical character recognition to detect elements (i.e. wall, door etc.) within a 2D floorplan (REJEB SFAR, [0008]).

As to Claim 6, Gu in view of VO and REJEB SFAR teaches the method of claim 5, further comprising:
applying a Z-axis height to the walls in the architectural floorplan; and generating serialized data comprising a geometric vector diagram of the architectural floorplan, wherein the geometric vector diagram can be used to generate a three-dimensional rendering of the architectural floorplan illustrated in the input image (REJEB SFAR discloses “Determining S70 a 3D model representing the building from the 2D model may also be performed relatively easily. Indeed, each architectural object instance in the 2D model may directly yield a respective architectural object instance in the 3D model… The determining S70 may notably comprise adding, to each 2D modeled object of the 2D model, respective 3D positioning data and/or height data” in [0078]; “The 2D model may for example be a 2D vector image” in [0074]; “FIG. 19 shows determination at S70 of a 3D model simply by adding a height to each geometric primitive of the 2D model” in [0177].)

Claim 15 is rejected based upon similar rationale as Claim 5.
Claim 17 is rejected based upon similar rationale as Claims 5 & 6.
Claims 7-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of VO and GANIHAR (US 2021/0232719).
As to Claim 7, Gu in view of VO teaches the method of claim 1. The combination of GANIHAR further teaches wherein the input image comprises a two-dimensional drawing of an architectural floorplan, and wherein the method further comprises identifying enclosed regions within the architectural floorplan (Gu teaches an input engineering drawing in Fig 4. GANIHAR further discloses “receives a two-dimensional input image pertaining to the floor plan” in [0014]; “the shape determination module processes the two-dimensional input image to obtain a binary image, wherein determination of the bounded region is performed based on the binary image” in [0016].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Gu and VO with the teaching of GANIHAR so as to develop techniques pertaining to interior designing that can provide a generation of an interior design layout based on input image of a floor plan (GANIHAR, [0006].)

As to Claim 8, Gu in view of VO and GANIHAR teaches the method of claim 7, wherein identifying the enclosed regions within the architectural floorplan comprises:
identifying a first pixel comprising an empty value and filling in the first pixel with a color; applying a flood fill to an enclosed region comprising the first pixel by identifying neighboring pixels to the first pixel and filling in the neighboring pixels  with the color; recursively applying the flood fill to additional neighboring pixels within the enclosed region; and terminating the flood fill for the enclosed region when perimeter pixels comprising nonempty values are reached by the flood fill (GANIHAR discloses “receives a two-dimensional input image pertaining to the floor plan, wherein the floor plan comprise at least one defined space; a shape determination module… determines a bounded region of the at least one defined space by performing region expansion based on Fast Library for Approximate Nearest Neighbors (FLANN) based range search emanating from a seed point pertaining to the at least one defined space and determines shape of the at least one defined space by filling plurality of pixels of the bounded region with a reference pixel value and performing geometric extraction of the bounded region based on contour detection” in [0014]; “on determination of the bounded region, system 102 can determine shape of the space using the 2D input image or the binary image. The system 102 can fill the plurality of pixels of the bounded region with a reference pixel value for example an RGB value and extract geometry of the bounded region by performing contour detection” in [0068]; “A seed point and the pixel values (RGB) corresponding to the image can be obtained. Further, an iterative Fast Library for Approximate Nearest Neighbors range search can be performed emanating from the seed point for determining the bounded region” in [0103].)

As to Claim 9, Gu in view of VO and GANIHAR teaches the method of claim 8, further comprising identifying a plurality of enclosed regions and applying a different color to each of the plurality of enclosed regions (GANIHAR discloses determines shape of the at least one defined space by filling plurality of pixels of the bounded region with a reference pixel value and performing geometric extraction of the bounded region based on contour detection” in [0014]; “The system 102 can fill the plurality of pixels of the bounded region with a reference pixel value for example an RGB value and extract geometry of the bounded region by performing contour detection” in [0068]; “A seed point and the pixel values (RGB) corresponding to the image can be obtained. Further, an iterative Fast Library for Approximate Nearest Neighbors range search can be performed emanating from the seed point for determining the bounded region” in [0103]. Here, the reference pixel value can be different for different bounded region.)

Claim 18 is rejected based upon similar rationale as Claim 7.
Claim 19 is rejected based upon similar rationale as Claim 8.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of VO and Goel et al. (US 2015/0062142).
As to Claim 10, Gu in view of VO teaches the method of claim 1. The combination of Geol further teaches applying a stencil buffer to the bitmap, and wherein performing edge detection on the bitmap comprises performing edge detection on the bitmap after the stencil buffer has been applied (Goel discloses “FIG. 6 is a conceptual diagram illustrating a stenciling operation. For example, assume for purposes of illustration that GPU 12 renders primitive 100 using 16x MSAA” in [0195]; “In this example, GPU 12 may determine a coverage value for rendering the pixel based on whether the pixel passes a per sample stencil test” in [0196]; “In some examples, GPU 12 may perform a stencil test to determine if samples have a non-zero value. For example, GPU 12 may perform a zero/non-zero stencil test in which samples having non-zero stencil values are rendered” in [0197]; see also Fig 6 below:
 
    PNG
    media_image5.png
    569
    515
    media_image5.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Gu and VO with the teaching of Goel so as to detect the boundary via a stencil test (Goel, Fig 6).

Claim 20 is rejected based upon similar rationale as Claim 10.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday to Friday from 8:00 am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612